USCA4 Appeal: 21-4448      Doc: 28         Filed: 04/18/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4448


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ASOMAH MAAMAH,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:21-cr-00167-GLR-1)


        Submitted: April 14, 2022                                         Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Justin Eisele, SEDDIQ LAW FIRM, Rockville, Maryland, for Appellant.
        Judson T. Mihok, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4448      Doc: 28         Filed: 04/18/2022     Pg: 2 of 4




        PER CURIAM:

               Asomah Maamah pled guilty, pursuant to a written plea agreement, to conspiracy

        to knowingly transport stolen vehicles, in violation of 18 U.S.C. §§ 371, 2312, and

        knowingly transporting stolen vehicles, in violation of 18 U.S.C. § 2312. The district court

        sentenced Maamah to 84 months’ imprisonment, in accordance with his stipulated

        agreement under Fed. R. Crim. P. 11(c)(1)(C). On appeal, counsel has filed a brief pursuant

        to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues

        for appeal but questioning the substantive reasonableness of Maamah’s sentence. Maamah

        has filed a supplemental pro se brief, challenging the Sentencing Guidelines loss amount

        enhancement applied to him. The Government has elected not to file a brief and does not

        seek to enforce the appeal waiver in Maamah’s plea agreement. 1 We affirm.

               We review a sentence for reasonableness, applying “a deferential abuse-of-

        discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

        consideration of both the procedural and substantive reasonableness of the sentence. Id. at

        51. In determining procedural reasonableness, we consider whether the district court

        properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

        opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

        factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are no



               1
                Because the Government fails to assert the appeal waiver as a bar to this appeal,
        we may consider the issues raised by counsel and Maamah and conduct an independent
        review of the record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263,
        271 (4th Cir. 2007).

                                                     2
USCA4 Appeal: 21-4448      Doc: 28         Filed: 04/18/2022     Pg: 3 of 4




        procedural errors, we then consider the substantive reasonableness of the sentence,

        evaluating “the totality of the circumstances.” Id. at 51. “Any sentence that is within or

        below a properly calculated [Sentencing] Guidelines range is presumptively reasonable,”

        and this “presumption can only be rebutted by showing that the sentence is unreasonable

        when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

        F.3d 295, 306 (4th Cir. 2014).

               Here, the district court correctly calculated Maamah’s advisory Guidelines range, 2

        heard argument from counsel, provided Maamah an opportunity to allocute, considered the

        § 3553(a) sentencing factors, and explained its reasons for imposing the sentence stipulated

        in the Rule 11(c)(1)(C) agreement. Because Maamah has not demonstrated that his term

        of imprisonment “is unreasonable when measured against the . . . § 3553(a) factors,” he

        has failed to rebut the presumption of reasonableness accorded his within-Guidelines

        sentence. Id. at 306. We therefore conclude that Maamah’s sentence is both procedurally

        and substantively reasonable.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

        This court requires that counsel inform Maamah, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Maamah requests that a petition



               2
                 We have reviewed the factual findings underlying the district court’s application
        of the Guidelines loss amount enhancement pursuant to U.S. Sentencing Guidelines
        Manual § 2B1.1(b)(1)(H) (2018) for clear error and the legal conclusions de novo and find
        no error. United States v. Fluker, 891 F.3d 541, 547 (4th Cir. 2018).

                                                     3
USCA4 Appeal: 21-4448      Doc: 28         Filed: 04/18/2022     Pg: 4 of 4




        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Maamah. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4